—Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered June 13, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, the resolution of issues of credibility and the weight to be accorded the evidence presented are primarily to be determined by the trier of fact, which saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict *750of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those contained in his supplemental pro se brief, are without merit. Bracken, J. P., Miller, Joy and Altman, JJ., concur.